EXHIBIT 10.3
PERFORMANCE BASED RESTRICTED STOCK AWARD AGREEMENT
(Most Highly Compensated Executive Officers)
Community Health Systems, Inc.
2009 Stock Option and Award Plan
          THIS AGREEMENT between you and Community Health Systems, Inc., a
Delaware corporation (the “Company”) governs an Award of the Company’s
Restricted Stock in an amount and on the date specified (the “Grant Date”) in
your Award notification.
          WHEREAS, the Company has adopted the Community Health Systems, Inc.
2009 Stock Option and Award Plan (the “Plan”) in order to provide additional
incentive to certain employees and directors of the Company and its
Subsidiaries;
          WHEREAS, the Compensation Committee of the Company’s Board of
Directors (the “Committee”) (as described in Section 3.1 of the Plan) has
determined to grant to you this Award of Restricted Stock as provided herein to
encourage your efforts toward the continuing success of the Company;
          WHEREAS, the Committee has determined to condition the Award on the
attainment of certain performance-based criteria to better align your economic
interests with those of the other stockholders of the Company and to ensure that
the compensation attributable to this Award constitutes “qualified
performance-based compensation” pursuant to CODE §162(m) and the regulations
promulgated thereunder; and
          WHEREAS, the Committee has established the Performance Objective (as
defined in Section 3.1 below) (a) utilizing objectively determinable criteria,
(b) on a date which is prior to the ninetieth (90th) day of the Company’s fiscal
year, and (c) at a time when the attainment of the Performance Objective is
substantially uncertain.
          NOW, THEREFORE, the parties hereto agree as follows:
1. Grant of Restricted Stock.
          1.1 The Company hereby grants to you this Award of Performance Based
Restricted Stock. The Shares of Performance Based Restricted Stock granted
pursuant to this Award shall be issued in the form of book entry Shares in your
name as soon as reasonably practicable after the Date of Grant and shall be
subject to your acceptance of this grant (or your estate, if applicable) by
online communication with the Company’s option plan administrator, as may be
determined from time to time, and in accordance with Section 9 hereof.
          1.2 This Agreement shall be construed in accordance and consistent
with, and subject to, the provisions of the Plan (the provisions of which are
hereby incorporated by reference) and, except as otherwise expressly set forth
herein, the capitalized terms used in this Agreement shall have the same
definitions as set forth in the Plan.
2. Restrictions on Transfer.
          The Shares of Performance Based Restricted Stock issued under this
Agreement may not be sold, transferred or otherwise disposed of and may not be
pledged or otherwise hypothecated until all restrictions on such Performance
Based Restricted Stock shall have lapsed in the manner provided in Section 3, 4
or 5 hereof.

1



--------------------------------------------------------------------------------



 



3. Performance Objective; Lapse of Restrictions.
          3.1 The Award is subject to the Company attaining the following
“Performance Objective” (herein so called): The Company’s “income per share from
continuing operations for the fiscal year” in which granted, as reported by the
Company in its earnings release for such fiscal year, shall be not less than the
amount which is seventy-five percent (75%) of the low end of the projected
“income per share from continuing operations for the fiscal year,” in which
granted as stated in the Company’s Current Report on Form 8-K filed with the SEC
for the current fiscal year. The Performance Objective shall be adjusted upward
or downward in the event the Company enters into one or more material
acquisition or divestiture transactions and as a result thereof or in connection
therewith files one or more Current Reports on Form 8-K issuing revised guidance
to investors projecting a higher or lower “income per share from continuing
operations for the fiscal year” in which granted, (but only to the extent such
change in guidance is attributable to the material acquisition and/or
divestiture transactions). The adjusted Performance Objective shall be
seventy-five percent (75%) of the low end of the range of revised projected
“income per share from continuing operations for fiscal year” in which granted.
For purposes of this Agreement, “material acquisition” or “material divestiture”
transaction shall mean any single transaction or series of related transactions
in which the consideration exceeds fifteen percent (15%) of the Company’s assets
on a consolidated basis. The computation of “income per share from continuing
operations” shall be adjusted for Changes in Capitalization (as defined in the
Plan).
          3.2 Except as provided in Sections 4, 5 and 6 hereof, if the
Performance Objective is not attained, the Award shall lapse in its entirety.
          3.3 Except as provided in Sections 4, 5 and 6 hereof, if the
Performance Objective is attained, one-third (1/3) of the number of Shares of
Performance Based Restricted Stock issued hereunder (rounded up to the next
whole Share, if necessary) shall vest, and the restrictions with respect to such
Performance Based Restricted Stock shall lapse, on each of the first three (3)
anniversaries of the Date of Grant.
4. Effect of Certain Terminations of Employment.
          If your employment terminates as a result of your death or Disability,
in each case if such termination occurs on or after the Date of Grant, all
Shares of Performance Based Restricted Stock which have not become vested in
accordance with Section 3 or 5 hereof shall vest, and the restrictions thereon
shall lapse as of the date of such termination. If your employment is terminated
by your employer for any reason other than for Cause, then your Award shall
continue until such time as it is determined that the Performance Objective set
forth in Section 3.1 above has been attained, and if attained, then the
restrictions as to the entire Award shall lapse on the first anniversary of the
Date of Grant (or if the termination occurs after the Performance Objective has
been attained, the restrictions as to the entire Award shall immediately lapse
upon such termination). If, however, the Performance Objective is not attained,
the Award shall lapse in its entirety.
5. Effect of Change in Control.
          In the event of a Change in Control of the Company at any time on or
after the Date of Grant, all Shares of Performance Based Restricted Stock which
have not become vested in accordance with Section 3 or 4 hereof shall vest, and
the restrictions on such Performance Based Restricted Stock shall immediately
lapse.

2



--------------------------------------------------------------------------------



 



6. Forfeiture of Performance Based Restricted Stock.
          In addition to the circumstance described in Section 9(a) hereof, any
and all Shares of Performance Based Restricted Stock which have not become
vested in accordance with Section 3, 4 or 5 hereof shall be forfeited and shall
revert to the Company upon the termination of your employment by the Company or
its Subsidiaries for any reason other than those set forth in Section 4 hereof
prior to such vesting.
7. Delivery of Restricted Stock.
          7.1 Except as otherwise provided in Section 7.2 hereof, evidence of
the book entry of Shares or, if requested by you prior to such lapse of
restrictions, a stock certificate with respect to Shares of Restricted Stock for
which the restrictions have lapsed pursuant to Section 3, 4 or 5 hereof with
respect to such Shares of Restricted Stock, shall be delivered to you as soon as
practicable following the date on which the restrictions on such Restricted
Stock have lapsed, free of all restrictions hereunder.
          7.2 Evidence of the book entry of Shares with respect to Shares of
Restricted Stock in respect of which the restrictions have lapsed upon your
death pursuant to Section 4 hereof or, if requested by the executors or
administrators of your estate upon such lapse of restrictions, a stock
certificate with respect to such Shares of Restricted Stock, shall be delivered
to the executors or administrators of your estate as soon as practicable
following the Company’s receipt of notification of your death, free of all
restrictions hereunder.
8. Dividends and Voting Rights.
          Subject to Section 9(a) hereof, upon issuance of the Performance Based
Restricted Stock, you shall have all of the rights of a stockholder with respect
to such Shares, including the right to vote the Shares and to receive all
dividends or other distributions paid or made with respect thereto; provided,
however, that dividends or distributions declared or paid on the Performance
Based Restricted Stock by the Company shall be deferred and reinvested in Shares
of Performance Based Restricted Stock based on the Fair Market Value of a Share
of the Company’s common stock on the date such dividend or distribution is paid
or made (provided that no fractional Shares will be issued), and the additional
Shares of Performance Based Restricted Stock thus acquired shall be subject to
the same restrictions on transfer, forfeiture and vesting schedule as the
Performance Based Restricted Stock in respect of which such dividends or
distributions were made.
9. Execution of Award Agreement.
          (a) The Shares of Performance Based Restricted Stock granted to you
pursuant to this Award shall be subject to (i) your acknowledgment and
acceptance of this Award and the terms of this Agreement by electronic
notification to the Company’s designee (currently UBS Financial Services, Inc.)
within 180 days from the date of grant, and (ii) the date that is immediately
prior to the date that the Performance Based Restricted Stock vest pursuant to
Section 4 or 5 hereof “Your Return Date”); provided that if you die before Your
Return Date, this requirement shall be deemed to be satisfied if the executor or
administrator of your estate executes and returns this Agreement to the Company
or its designee no later than ninety (90) days following your death (the
“Executor Return Date”). If this Agreement is not so executed and returned or
electronically acknowledged on or prior to Your Return Date or the Executor
Return Date, as applicable, the Shares of Performance Based Restricted Stock
evidenced by this Agreement shall be forfeited, and neither you nor your heirs,
executors, administrators or successors shall have any rights with respect
thereto.

3



--------------------------------------------------------------------------------



 



          (b) If this Agreement is so executed and returned, or electronically
acknowledged and accepted on or prior to Your Return Date or the Executor Return
Date, as applicable, all dividends and other distributions paid or made with
respect to the Shares of Performance Based Restricted Stock granted hereunder
prior to Your Return Date or the Executor Return Date shall be treated in the
manner provided in Section 8 hereof.
10. No Right to Continued Employment.
          Nothing in this Agreement or the Plan shall interfere with or limit in
any way the right of the Company or its Subsidiaries to terminate your
employment, nor confer upon you any right to continuing employment by the
Company or any of its Subsidiaries or continuing service as a Board member.
11. Withholding of Taxes.
          Prior to the delivery to you (or your estate, if applicable) of a
stock certificate or evidence of book entry with respect to Shares of
Performance Based Restricted Stock in respect of which all restrictions have
lapsed, you (or your estate) shall pay to the Company the federal, state and
local income taxes and other amounts as may be required by law to be withheld by
the Company (the “Withholding Taxes”) with respect to such Performance Based
Restricted Stock. By executing and returning this Agreement in the manner
provided in Section 9 hereof, you (or your estate) shall be deemed to elect to
have the Company withhold a portion of such Restricted Stock having an aggregate
Fair Market Value equal to the Withholding Taxes in satisfaction of the
Withholding Taxes, such election to continue in effect until you (or your
estate) notifies the Company or the Company’s designee before such delivery that
you (or your estate) shall satisfy such obligation in cash, in which event the
Company shall not withhold a portion of such Restricted Stock as otherwise
provided in this Section 11.
12. You are Bound by the Plan.
          You acknowledge receipt of a copy of the Plan and agree to be bound by
all the terms and provisions thereof by electronic notification to the Company’s
designee (currently UBS Financial Services, Inc.) within 180 days from the date
of grant.
13. Modification of Agreement.
          This Agreement may be modified, amended, suspended or terminated, and
any terms or conditions may be waived, but only by a written instrument executed
by both parties hereto.
14. Severability.
          Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.
15. Governing Law.
          The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Delaware without giving
effect to the conflicts of laws principles thereof.

4



--------------------------------------------------------------------------------



 



16. Successors in Interest.
          This Agreement shall inure to the benefit of and be binding upon any
successor to the Company. This Agreement shall inure to the benefit of your
legal representatives. All obligations imposed upon the Company and all rights
granted to you under this Agreement shall be binding upon the Company’s
successors and upon your heirs, executors, administrators and successors.
17. Resolution of Disputes.
          Any dispute or disagreement which may arise under, or as a result of,
or in any way relate to, the interpretation, construction or application of this
Agreement shall first be referred to the Chief Executive Officer for informal
resolution, and if necessary, referred to the Committee for its determination.
Any determination made hereunder shall be final, binding and conclusive on you,
your heirs, executors, administrators and successors, and the Company and its
Subsidiaries for all purposes.
18. Entire Agreement.
          This Agreement and the terms and conditions of the Plan constitute the
entire understanding between you and the Company and its Subsidiaries, and
supersede all other agreements, whether written or oral, with respect to the
Award.
19. Headings.
          The headings of this Agreement are inserted for convenience only and
do not constitute a part of this Agreement.

            COMMUNITY HEALTH SYSTEMS, INC.
                       

